ORDER
PER CURIAM.
Jerry Brandon (Defendant) appeals the judgment entered after a jury found Defendant guilty of murder in the first degree, Section 565.020.1 RSMo 19941, armed criminal action, Section 571.015, forcible rape, Section 566.030, and forcible sodomy, Section 566.060. The trial court found Defendant was a prior offender under Section 558.016, and imposed consecutive terms of life in prison without probation and parole for murder in the first degree, fifteen years for armed criminal action, and life in prison for forcible rape and forcible sodomy.
Defendant contends the trial court plainly erred by: (1) overruling Defendant’s motion for judgment of acquittal at the close of all evidence because there was *566insufficient evidence to support his conviction on the forcible rape, and murder in the first degree counts; (2) failing to take curative action when the prosecutor elicited evidence of uncharged crimes and prior bad acts of Defendant; (3) failing to grant a mistrial, or strike and instruct the jury to disregard inadmissible evidence which established that blood drawn from Defendant after the charged crimes tested negative for cocaine; (4) issuing a written response to a jury question which coerced a guilty verdict on the forcible rape and criminal action counts; and (5) failing to grant a mistrial or strike and instruct the jury to disregard the prosecutor’s prejudicial indirect reference to Defendant’s right not to testify in rebuttal argument.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).

. All subsequent statutory cites are to RSMo 1994.